Case 2:19-cv-00070-JRG-RSP Document 403 Filed 08/24/20 Page 1 of 1 PageID #: 16828



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

    GREE, INC.,                                 §
                                                §
                Plaintiff,                      §
                                                §
    v.                                          §
                                                         Case No. 2:19-cv-00070-JRG-RSP
                                                §
    SUPERCELL OY,                               §
                                                §
                Defendant.                      §
                                                §

                                             ORDER

          Defendant Supercell filed a Motion for Summary Judgment of Invalidity of U.S. Patent

   No. 9,795,983 Under 35 U.S.C. § 102. (Dkt. No. 206.) Magistrate Judge Payne entered a Report

   and Recommendation (Dkt. No. 325), denying Defendant’s Motion for Summary Judgment.

   Defendant has now filed Objections (Dkt. No. 351) to the Report and Recommendation,

   with Plaintiff GREE, Inc. filing a Response. (Dkt. No. 368.)
      .
          After conducting a de novo review of the briefing on the Motion for Summary Judgment,

   the Report and Recommendation, and the briefing on Defendant’s Objections, the Court

   agrees with the reasoning provided within the Report and Recommendation and concludes that

   the Objections fail to show that the Report and Recommendation was erroneous.

          Accordingly, the Court OVERRULES Defendant’s Objections, ADOPTS the Report

   and Recommendation, and DENIES the Motion for Summary Judgment (Dkt. No. 206).

         So ORDERED and SIGNED this 24th day of August, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
